Citation Nr: 1739208	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In August 2012, the Veteran's representative appeared at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran was unable to appear personally as he was incarcerated, but his representative testified on his behalf.  

This claim was previously before the Board in February 2015 and remanded for additional development.


FINDING OF FACT

PTSD was onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that while in service, in January 2005, he was tortured by members of his unit, which included being tied to a chair and beaten for over 18 hours.  As a result of this torture, he suffered lacerations to his wrist and ankles, bruised ribs, a broken nose, and other injuries, and was covered in blood, mucus, and bodily waste.  He also asserts that during the month while he was being out processed he was continually threatened and had knives put to his throat.  He maintains that he suffers from PTSD as a result of being tortured during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's June 2003 entrance examination and report of medical history show no psychiatric disorder.  Service treatment records show that while in service, in January 2005, the Veteran attempted suicide by overdosing on prescription medication.  January 2005 and February 2005 service treatment records show diagnoses of mood disorder NOS, antisocial personality features, and adjustment disorder.  A February 2005 record from WAMC Fort Bragg North Carolina shows the Veteran reported that, when he returned to his unit overnight after being discharged from a seven day hospital stay, he was physical restrained and beaten up.  The record notes that he returned to Division Mental Health the following day with obvious bruising and scratches and was returned to the psychiatric ward when he complained of being suicidal if he was sent back to his unit.  A February 2005 service treatment record shows multiple bruises on the Veteran's face and head, swollen lips with complaints of internal cuts, abrasions on both wrists and ankles, an abrasion under the right arm on the chest wall, marks on his right upper arm, and bruising on his mid back along his spine.  He was recommended for separation and discharged in Febraury 2005.  

Records from the Nevada Department of Corrections from February 2007 to July 2009 show the Veteran continued to suffer from psychiatric symptoms and was diagnosed with personality disorder, mood disorder, anxiety disorder, and schizoaffective disorder.  A June 2009 record shows the Veteran reported a history of assault in service by other soldiers.  An October 2010 letter from a psychologist at the Nevada Department of Corrections notes the Veteran consistently received outpatient mental health treatment for anxiety and depression since his incarceration began in February 2007.  A November 2010 record notes "PTSD Dx (military)" and records from April 2011 through February 2015 shows a diagnosis of PTSD.

The March 2011 VA examiner diagnosed PTSD; schizoaffective disorder by history, not currently psychotic; and personality disorder NOS.  She provided a negative nexus opinion in regard to PTSD.  The examiner listed two stressors, which were sexual assault before military service from 1989 to 1994 and non-sexual personal assault in January 2005 during military service in Fort Bragg.  She determined that while his military assault may have contributed somewhat to the Veteran's emotional problems, his significant problems with interpersonal relationships which have caused his major impairment in social and occupational functioning appear overwhelmingly to be related to pre-military factors.

At the August 2012 Board hearing, the Veteran's representative testified that the Veteran reported experiencing mental health issues since his military service and asserted that his stressor in service caused or aggravated any pre-service conditions.  See August 2012 hearing transcript, p. 3-4.

In August 2014, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The medical expert determines it is somewhat less likely than not that the Veteran has a diagnosis of PTSD and, if he does have a diagnosis of PTSD, it is unlikely that it was caused by or exacerbated by service.  He determines the Veteran has diagnoses of borderline personality disorder and antisocial personality disorder and likely has a diagnosis of anxiety disorder NOS, yet finds it is highly unlikely that these conditions were caused or exacerbated by military service, including the physical assault he suffered in service.  Rather, he notes these conditions appear to have begun during childhood.

In a March 2015 sworn declaration, the Veteran's mother contends that the Veteran did not show any indication that he was having trouble in the Army until late December 2004, when he informed her that his fellow soldiers were bullying him.  She reports that the Veteran told her that his fellow soldiers beat him and tied him to a chair for 18 hours in January 2005 and he expressed fear for his life.  She reports a significant change in her son after service as he no longer enjoys discussing anything related to the military, has become withdrawn and subject to panic attacks, and experienced nightmares while living with her after his discharge.

Given the competent and credible evidence showing the Veteran's personal assault in service and psychiatric symptoms since service, his current diagnosis of PTSD from the March 2011 VA examination and his Nevada Department of Corrections treatment records, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


